PER CURIAM.
After waiting nearly three years for a ruling on a motion for postconviction relief he filed with the Duval County Circuit Court, Curtis L. Thomas has sought a writ of mandamus compelling a disposition of that motion.
Thomas filed his motion below in January 2012 and argues therein that his trial counsel was ineffective in four respects. According to the trial court’s docket, he then sent notices to the clerk of courts in August 2012, September 2013, April 2014, *977and July 2014 inquiring as to the disposition of the motion. On each occasion, he received a response advising him that his motion remained pending and “we do not have an approximate date for ruling.” Thomas then filed his petition for writ of mandamus with this court in November 2014. We issued an order requesting that the state determine the status of petitioner’s motion, and the state’s response showed that on January 5, 2015, the trial court issued an order directing the state attorney to file a written response to one of petitioner’s four claims. The trial court’s docket reflects that the state has complied with that directive in a timely fashion.
Although we agree with Thomas that the delay he complains of has been excessive, we are confident in light of recent events that the circuit court will promptly either enter a final order addressing petitioner’s motion or schedule an evidentiary hearing if that is warranted. Accordingly, we deny the petition for writ of mandamus on the authority of Munn v. Florida Par role Commission, 807 So.2d 733 (Fla. 1st DCA 2002). However, we urge the trial court to exercise appropriate diligence in this case and others to ensure that post-conviction claims are disposed of as soon as circumstances and available judicial resources permit. Our denial of relief is without prejudice to Thomas again seeking mandamus relief if an order disposing of his motion or calling for an evidentiary hearing is not forthcoming in the next 30 days.
PETITION FOR WRIT OF MANDAMUS DENIED.
WOLF, MAKAR, and OSTERHAUS, JJ., concur.